 Case 3:18-cv-00568-RJD Document 61 Filed 05/06/21 Page 1 of 7 Page ID #227




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTRELL TEEN,                      )
                                   )
      Plaintiff,                   )
                                   )
      v.                           )                         Case No. 18-cv-568-RJD
                                   )
SGT. STEVEN STRUBBERG and ST. CLAIR)
COUNTY SHERIFF,                    )
                                   )
      Defendants.                  )

                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on Defendants’ Motion for Summary Judgment (Doc. 50).

Plaintiff filed a timely response (Doc. 58). For the reasons set forth below, Defendants’ Motion is

GRANTED IN PART AND FOUND AS MOOT IN PART.

                                    Procedural Background

       Plaintiff Antrell Teen, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional rights were

violated while he was detained at the St. Clair County Jail (“the Jail”). Plaintiff alleges he

submitted a number of complaints concerning issues at the Jail beginning in January 2016, and has

sued various Jail officials during his imprisonment. Plaintiff alleges he was transferred to a

different cell block in retaliation for making his complaints. Plaintiff’s complaint was screened

pursuant to 28 U.S.C. § 1915A and he is proceeding on the following claim:

               Count One:     First Amendment retaliation claim against Sgt. Strubberg for
                              transferring Plaintiff to J-Block in March 2016 in retaliation for
                              Plaintiff’s complaints about Jail conditions.

       The St. Clair County Sheriff was added as a defendant only in his official capacity to assist
                                          Page 1 of 7
 Case 3:18-cv-00568-RJD Document 61 Filed 05/06/21 Page 2 of 7 Page ID #228




with identifying the unknown defendant. As there are no claims pending against the Sheriff and

the unknown defendant has been identified, the St. Clair County Sheriff is DISMISSED WITH

PREJUDICE.

                                       Factual Background

       Relevant to his Complaint, Plaintiff was incarcerated at the St. Clair County Jail beginning

December 15, 2015 (Deposition of Antrell Teen, Doc. 50-8 at 3; see Doc. 50-1). On December

16, 2015, Plaintiff was assigned to FF-G Cell 1, and, on January 2, 2015, Plaintiff was moved to

FF-AA Cell 11 (Doc. 50-8; see Doc. 50-1). On March 14, 2016, Plaintiff was reassigned to the J

block in cell FF J Cell 1 (Doc. 50-8 at 3; see Doc. 50-1).

       Plaintiff testified he was not given a reason for his transfer (Doc. 50-8 at 4). However,

Plaintiff testified he had submitted various captain’s complaints prior to the transfer complaining

about the Jail’s failure to wash blankets, issues with maggots in the food, access to the law library,

and dental care (Id.). At his deposition, Plaintiff could not recall when he submitted these

captain’s complaints (Id. at 5-6). With regard to the blanket issue, Plaintiff testified he submitted

captain’s complaints and the issue was resolved prior to his cell transfer (Id. at 6). It is not clear

whether any other captain’s complaints were submitted prior to Plaintiff’s cell transfer (see id. at

5-6). Plaintiff never complained directly to Defendant Strubberg, but testified that Strubberg

could have possibly received his captain’s complaints because he was a sergeant at the time (Id. at

6-7). Plaintiff testified he spoke with Strubberg on three occasions, but did not remember if any

of these conversations occurred prior to his cell transfer on March 14, 2016 (Id. at 8).

       Plaintiff testified that after his transfer to J Block he was told he was moved because this

was the “85 percent lane,” in reference to specific crimes and “truth in sentencing” (Doc. 50-8 at

11). It is unclear to the Court what this term means. In his affidavit included with his response to
                                             Page 2 of 7
 Case 3:18-cv-00568-RJD Document 61 Filed 05/06/21 Page 3 of 7 Page ID #229




Defendants’ motion, Plaintiff attests that Officer Burns later told him he was transferred to J Block

by “placement” in retaliation for the complaints he submitted (Id. at 10). Defendants assert this

contradicts Plaintiff’s interrogatory response wherein he did not name Officer Burns when asked

to identify any person who made any statement or other communication indicating the reason

Plaintiff was transferred from AA block to J block (see Doc. 50-10 at 1-2). The Court agrees and

disregards this portion of Plaintiff’s affidavit. The Seventh Circuit does not permit a party to

create “sham” issues of fact with affidavits that contradict an affiant’s interrogatory responses.

See Donohoe v. Consolidated Operating & Production Corp., 982 F.2d 1130, 1141 n.4 (7th Cir.

1992); see also In re Kaiser, 566 B.R. 550, 556-57 (N.D. Ill. Sept. 25, 2015).

       According to the Affidavit of Defendant Steven Strubberg, the records of the Jail indicate

that on March 14, 2016, a handwritten note was scanned into the Jail’s computer system that was

written by an anonymous detainee stating “the guy in Cell 11 stole Brandon Collins commissary

the other day” (Doc. 50-2 at ¶ 7; see Doc. 50-7). The Jail records also indicate that a second

handwritten note was scanned into the Jail computer system on March 14, 2016 that was written by

an anonymous detainee stating, in part, that “the guy in Cell 11” had stolen commissary and that

“we want to have him removed to avoid a fight, otherwise its gonna be a race war again” (Doc.

50-2 at ¶ 9; see Doc. 50-6). Jail records indicate that Cell 11 is a two-man cell that housed

Plaintiff and a sixty-seven year old male on March 14, 2016 (Doc. 50-2 at ¶ 11). Defendant

Strubberg attests that at the relevant time he was the Housing and Classification Supervisor and

would have ordered the transfer of Plaintiff from AA Cell 11 to J Block (Id. at ¶ 14). The transfer,

however, would have been made for the maintenance of safety and security at the Jail, and not as a

disciplinary measure (Id. at ¶¶ 17, 21). Strubberg attests that the transfer of a detainee based on an

anonymous tip from another detainee is a usual and customary practice at corrections institutions
                                         Page 3 of 7
 Case 3:18-cv-00568-RJD Document 61 Filed 05/06/21 Page 4 of 7 Page ID #230




and is necessary for the maintenance of safety and security (Id. at ¶ 20).

       Plaintiff did not see Defendant Strubberg on the day he was transferred to J Block (Doc.

50-8 at 12). Plaintiff was housed in J Block from March 14, 2016 until May 8, 2016 (see Doc.

50-1). J Block is not a segregation block or an isolation block (Doc. 50-2 at ¶¶ 25-26). Plaintiff

testified that his cell in A Block was “ten times as big” as his cell in J Block and that the cell doors

in J Block do not lock at night (Doc. 50-8 at 14). Plaintiff testified that A Block is generally safer

than J Block (Id.).

                                  Summary Judgment Standard

       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also

Ruffin-Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005).

The moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary

judgment is made, the adverse party “must set forth specific facts showing there is a genuine issue

for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting

Anderson, 477 U.S. at 248). In assessing a summary judgment motion, the district court views the

facts in the light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation

omitted).


                                             Page 4 of 7
 Case 3:18-cv-00568-RJD Document 61 Filed 05/06/21 Page 5 of 7 Page ID #231




                                              Discussion

        Plaintiff contends Defendant Strubberg transferred him from a cell in A Block to a cell in J

Block on March 14, 2016, in retaliation for Plaintiff filing captain’s complaints about conditions at

the Jail.   A prison official who takes action in retaliation for a prisoner’s exercise of a

constitutional right violates the Constitution. DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir.

2000). The Seventh Circuit has articulated that for a plaintiff to prevail on a First Amendment

retaliation claim, he must show that: (1) he engaged in activity protected by the First Amendment;

(2) he suffered a deprivation that would likely deter First Amendment activity in the future; and (3)

the First Amendment activity was “at least a motivating factor” in the defendant’s decision to take

the retaliatory action. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (citing Woodruff v.

Mason, 542 F.3d 545, 551 (7th Cir. 2008)) (other citations omitted).

        At the summary judgment stage, the Seventh Circuit has held that the burden of proving

causation is split between the parties. Kidwell v. Eisenhauer, 679 F.3d 957, 965 (7th Cir. 2012).

Initially, in order to establish a prima facie case, the plaintiff must produce evidence that his

speech was at least a “motivating” factor in the defendant’s decision to take retaliatory action. Id.

Then, the burden shifts to the defendant to rebut the causal inference raised by the plaintiff’s

evidence and show that the harm would have occurred anyway, despite the protected activity. Id.

If the defendant fails to counter the plaintiff’s evidence, then the defendant’s retaliatory actions are

considered a “necessary condition” of the plaintiff’s harm, and the plaintiff has established the

“but-for” causation needed to succeed on his claim. Id.

        The evidence before the Court is not sufficient for Plaintiff to make his prima facie case for

retaliation against Defendant Strubberg. Defendant argues Plaintiff’s placement in J Block was

not a “deprivation” sufficient to state a First Amendment claim. The Court agrees. In this
                                          Page 5 of 7
 Case 3:18-cv-00568-RJD Document 61 Filed 05/06/21 Page 6 of 7 Page ID #232




instance, Plaintiff testified that A Block was generally a safer environment and his cell was larger

and quieter. However, as attested to by Defendant Strubberg, J Block was not an isolation or

segregation unit and it is not apparent that the J Block was significantly different than A Block

aside from Plaintiff’s perception regarding safety. In evaluating a First Amendment retaliation

claim, the standard is whether a person of ordinary firmness would be deterred from continuing to

engage in protected conduct based on the alleged deprivation undertaken by Defendant. Surita v.

Hyde, 665 F.3d 860, 878 (7th Cir. 2011). The record here does not support such a finding,

particularly because inmates do not have a constitutional right to be housed in any particular part

of a jail, and the conditions described do not appear to have presented notably harsh conditions.

See Wilkinson v. Austin, 545 U.S. 209, 221 (2005); see also Holleman v. Zatecky, 951 F.3d 873,

881-82 (7th Cir. 2020) (finding the plaintiff did not show that his transfer to a different facility

with less library time, being made to share a cell, and having to witness more violence was

sufficiently adverse to establish a violation of the First Amendment).

       The Court also finds that the evidence, when viewed in the light most favorable to Plaintiff,

does not demonstrate that Defendant Strubberg was aware of the complaints or otherwise engaged

in any retaliatory action. Indeed, the record is devoid of any indication Defendant Strubberg

received or reviewed any captain’s complaints prior to Plaintiff’s cell transfer on March 14, 2016.

In finding Defendant Strubberg had no knowledge of the activities on which Plaintiff bases his

retaliation claim, the Court cannot find that Strubberg’s placement of Plaintiff in the J Block at the

Jail was motivated by retaliation.

       Moreover, Defendant Strubberg has provided evidence that the only reason Plaintiff was

transferred to J Block was due to an anonymous tip from another detainee in an effort to maintain

safety and security at the Jail. Based on the evidence submitted by Defendants, Plaintiff’s
                                        Page 6 of 7
 Case 3:18-cv-00568-RJD Document 61 Filed 05/06/21 Page 7 of 7 Page ID #233




speculation regarding Defendant Strubberg’s motive cannot overcome the contrary evidence that

the cell transfer was not motivated by retaliation. Accordingly, the Court finds Defendant

Strubberg is entitled to summary judgment as a matter of law.

                                           Conclusion

       Based on the foregoing, Defendants’ Motion for Summary Judgment (Doc. 50) is

GRANTED IN PART AND FOUND AS MOOT IN PART. St. Clair County Sheriff is

DISMISSED WITH PREJUDICE. The Clerk of Court is directed to enter judgment in favor of

Defendant Sgt. Steven Strubberg and against Plaintiff Antrell Teen, and close this case.

IT IS SO ORDERED.

DATED: May 6, 2021


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                          Page 7 of 7
